 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTiffin Enterprise, Inc.tand International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, Peti-tioner. Case 8-RC-12046September 23, 1981DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 8, anelection by secret ballot was conducted on March14, 1980, among the employees in an appropriateunit. At the conclusion of the election, the partieswere furnished with a tally of ballots whichshowed that of approximately 268 eligible voters,259 cast ballots, of which 104 were for, and 115were against, the Petitioner, with I void ballot and40 challenged ballots. There were no objectionsfiled.Since the challenged ballots were sufficient innumber to affect the results of the election, and asa preliminary investigation established the existenceof substantial and material factual issues, the Re-gional Director for Region 8 issued a notice ofhearing on April 18, 1980. Thereafter, on June 9and 10, 1980, a hearing was held before HearingOfficer Richard H. Busch for the purpose of re-solving the issues raised by the challenged ballots.The hearing was conducted in accordance withthe provisions of Section 102.69(e) of the Board'sRules and Regulations, Series 8, as amended. Allparties were represented and afforded full opportu-nity to be heard, to examine and cross-examine wit-nesses, to introduce relevant evidence, and to pres-ent oral arguments at the hearing.On December 1, 1980, Hearing Officer Buschissued and served on the parties his Report onChallenged Ballots. All of the challenged voterswere employed in the classification of "temporarypart-time" employees, a classification excludedfrom the stipulated unit. In his report, the HearingOfficer recommended that the challenges of theballots of 15 voters be sustained on the groundsthat they were laid-off employees with no reason-able expectancy of recall, and that the challengesto the ballots of 8 voters be overruled on thegrounds that they were full-time employees.2HeThe name of the Employer appears as amended at the hearing.2 In the absence of exceptions thereto, we adopt, proforma, the Hear-ing Officer's recommendation that the challenges to the ballots of BrendaYoder, Laurel Twardzik, Susan Beidelschies, Ester Liebengood, KarenKnaup, Doug Reinhard, Sandra Biller, Theresa Distel, Marie Drown,258 NLRB No. 12further recommended that the challenges to theballots of 16 other voters be overruled since heconcluded that these employees shared a communi-ty of interest with the unit employees and that theirexclusion would be contrary to Board policy. Hetherefore recommended that their ballots beopened and counted, that a revised tally be issued,and that an appropriate certification be issued.Thereafter, the Employer filed exceptions, with asupporting brief, limited to the recommendationthat these 16 challenges be overruled. The Em-ployer contends that the latter 16 employees aretemporary part-time employees, and that, contraryto the Petitioner, that classification was excludedfrom the unit agreed to by the parties and that suchexclusion is not contrary to Board policy.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time production and maintenance em-ployees, including shipping and receiving em-ployees and warehouse and truckdriver em-ployees employed by the Employer at itsTiffin, Ohio facility but excluding all tempo-rary part-time employees, technical employees,office clerical employees and professional em-ployees, guards and supervisors as defined inthe Act.5. The Board has considered the Hearing Offi-cer's report, the Employer's exceptions and brief,and the entire record in this case, and herebySheryl Krager, Rhonda Gray, Amy Mattson, Jean Snell, Donna Cox, andLaurie Gillig be sustained. Furthermore, in view of our finding below,we sustain these challenges on the additional ground that employees clas-sified by the Employer as temporary part-time were excluded from thestipulated unit. Additionally, in the absence of exceptions, thereto, weadopt, pro forma the Hearing Officer's recommendation that the chal-lenge to the ballot of Janet Reiter be sustained and that the challenges toballots of Carol Dentinger, Rose Mangus, Marjorie Shaw, Marsha Biller,Bonita Stahlsworth, Daisey Kirian. Curtis Lloyd. and Michael McGownbe overruled.160 TIFFIN ENTERPRISE, INC.adopts the Hearing Officer's recommendations onlyto the extent consistent herewith.The Employer is engaged in the business offabricating laminated particle board and assemblingthe fabricated pieces into stereo speaker cabinets ona contract basis. It divides its work force into "full-time" and "temporary part-time" classifications.3Employees in the temporary part-time classificationare subject to very different policies relating topay, benefits, hiring, and layoffs, from those appli-cable to full-time employees. Full-time employeesreceive numerous benefits, including paid sickleave, paid holidays, I to 4 weeks' paid vacationper year, bereavement pay, company reimburse-ment for work-related schooling, paid life, hospital-ization, and major medical insurance, and participa-tion in profit-sharing and production bonus plans.None of these benefits is available to employees inthe temporary part-time classification. Temporarypart-time employees are hired on an as-neededbasis. When the Employer has sufficient orders tooperate at or near capacity, it may utilize tempo-rary part-time employees extensively, and theseemployees may work 40 hours per week for sever-al consecutive weeks performing the same work asthe Employer's unskilled full-time employees. TheEmployer experiences wide fluctuations in orders,however, and a correspondingly variable demandfor labor. Whereas full-time employees accrue se-niority and, if laid off, enjoy various recall andbumping rights, when temporary part-time employ-ees are laid off they have no right of recall, and al-though the Employer sometimes offers them em-ployment again when demand increases, there is nodefined pool from which employees are selected.Further, there is a high degree of turnover amongtemporary part-time employees. Thus, in the 22months between May 1978 and February 1980,more than 600 employees were hired into and thenleft the temporary part-time classification, and ofthis number 358 were in the classification for lessthan 2 months. Additionally, although the Employ-er's workload had required a complement of asmany as 113 temporary part-time employees be-tween January and May 1980, at the time of thehearing in June 1980 no temporary part-time em-ployees were employed.A previous election involving these parties washeld in 1976. As here, that election was conductedpursuant to a Stipulation for Certification UponConsent Election. In that earlier proceeding, thePetitioner was represented by its attorney, Hugh3 A single employee, James Hedges, is classified by the Employer as"regular part-time." He is a college student and, unlike employees classi-fied as "temporary part-time," he works on a regularly scheduled basis.The parties appear to have regarded his situation as unique, and his statusis not in issue.Smith, and the Employer was represented by its at-torney, George Lynch. Prior to entering into thestipulation, these two discussed the composition ofthe unit and whether temporary part-time employ-ees should be included. It is undisputed that theparties agreed to exclude temporary part-time em-ployees from the stipulated unit, that none of theseemployees was included on the voting eligibilitylist, and that none of them voted or attempted tovote in the 1976 election. The Union lost the elec-tion.On January 23, 1980, Smith again filed a repre-sentation petition on behalf of the Petitioner. OnFebruary 2, Lynch telephoned Smith with regardto the filing of the petition, and apprised him thatthe Employer still employed employees whoworked to supplement the regular work force andidentified such employees as those who had beenexcluded under the designation of temporary part-time employees in the 1976 stipulated electionagreement. Smith stated, "I'll accept the same unitas last time." Lynch then read Smith the 1976 unitdescription, which expressly excluded temporarypart-time employees, and Smith agreed that it wasacceptable. Thereafter, a stipulation was preparedwhich was signed by both Smith and Lynch andwhich set forth a unit description identical to thatcontained in the parties' 1976 stipulation.On February 14, 1980, the Employer submittedthe voting eligibility list, on which it listed no em-ployees in its temporary part-time classification.The Petitioner raised no objection to the list. OnFebruary 28, however, Smith telephoned Lynchand stated that a number of temporary part-timeemployees had told him that they had worked forthe Employer for a year or more and that they feltthey were entitled to vote. Lynch expressed sur-prise that any employee had been in the temporarypart-time classification for so long.At the election, 40 of the 113 employees classi-fied by the Employer as temporary part-time em-ployees attempted to vote. Their ballots were chal-lenged by the Board agent since their names didnot appear on the eligibility list.At the hearing, the Petitioner contended4thatthe challenged voters were "regular part-time" em-ployees within the Board's definition of that termand must, under Board policy, be included in theunit. The Petitioner further argued that when thestipulation was entered into, neither party had anaccurate understanding of the regularity withwhich employees actually worked while in thetemporary part-time classification. The Employerargued that the stipulation, in expressly excluding4 The Petitioner did not present any evidence at the hearing.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the temporary part-time classification,reflected a meeting of the minds between the par-ties and that the stipulation should be given effectby the Board.The Hearing Officer concluded that it was un-necessary to determine the parties' intent with re-spect to the disputed employees. In this regard,based on his findings that the temporary part-timeemployees shared a community of interest with em-ployees included in the unit and that they wereregular part-time employees, he concluded that theexclusion of the temporary part-time classificationfrom the unit was contrary to Board policy. Hetherefore further concluded that regardless of theparties' intent their stipulation excluding temporarypart-time employees could not be given effect. Wedisagree.It is well established that, "In stipulated unitcases, the Board's function is to ascertain the par-ties' intent with regard to the disputed employeeand then to determine whether such intent is incon-sistent with any statutory provision or establishedBoard policy."5This analysis is a narrow one, notintended to afford de novo review of the unit, since:a stipulated inclusion or exclusion whichmay not coincide with a determination whichthe Board would make in a nonstipulated-unitcase on a "community of interest" basis is nota violation of Board policy such as would jus-tify overriding the stipulation.6In the instant case the parties entered into a stip-ulation which expressly excluded employees in theEmployer's temporary part-time classification. Ap-plying the above-cited principles, we find, contraryto the Hearing Officer, that it is necessary to deter-mine the intent of the parties as reflected in thestipulation. At the hearing, the Petitioner arguedthat the term "temporary part-time employees" inthe stipulation was intended to exclude not employ-ees within a particular job classification of the Em-ployer, but rather "temporary employees" as de-fined by the Board. The Employer's uncontradict-ed evidence with respect to the 1976 preelectiondiscussions between the parties makes it clear,however, that the parties' stipulation utilized theterm "temporary part-time employees" as the Em-ployer's existing terminology for one of its job clas-sifications and that the parties excluded the classifi-cation from the stipulated unit without referenceto, or discussion of, whether the employees in thatclassification were eligible to vote under Boardstandards. Also, as noted above, it is undisputedthat in 1976 no employees classified as temporarypart-time by the Employer were on the voter eligi-5 The Tribune Company, 190 NLRB 398 (1971).B White Cloud Products. Inc., 214 NLRB 516, 517 (1974).bility list, and no objection to the list was raised. Itis further undisputed that no employee classified astemporary part-time by the Employer voted or at-tempted to vote in the 1976 election.Furthermore, it does not appear that between the1976 and 1980 elections there were substantialchanges in the employment status of employees inthe temporary part-time classification. Indeed, intheir 1980 preelection discussions, the parties ex-plicitly agreed to utilize the same unit descriptionin the 1980 stipulation as had been set forth in the1976 stipulation. Finally, although on February 28,1980, Smith expressed his concern to Lynch thatcertain "long term" employees had been informedthat they were ineligible to vote, he did not then,or at any other time, state that the eligibility listwas contrary to the parties' agreement. In thesecircumstances, we find that the parties in fact hadreached a meeting of the minds, that they hadagreed to exclude employees in the Employer'stemporary part-time classification, and that the1980 stipulation reflects the clear intent of the par-ties.Having determined that the parties intended toexclude employees in the Employer's temporarypart-time classification, we now turn to a consider-ation of whether the stipulated unit excluding thatclassification violates Board policy. We find that itdoes not. Thus, even assuming arguendo, as the Pe-titioner contended and the Hearing Officer found,that the employment history of the disputed em-ployees brings them within the Board's definitionof "regular part-time employees," the parties'agreement to exclude such employees would notcontravene Board policy. 7 Accordingly, we findthat the parties' stipulation must be given effect.Therefore, and since the 16 challenged voters inissue are in a classification excluded from the stipu-lated unit, we shall sustain the challenges to theirballots. Finally, because the remaining ballots, thechallenges to which have been overruled, are nolonger determinative of the results of the electionand the Petitioner has failed to receive a majorityof the valid ballots cast, we shall certify the resultsof the election.7 See, e.g., Bachman Uxbridge Worsted Corporation (Uxbridge Mill), 109NLRB 868, fn. 9 (1954). The Hearing Officer, in finding that the exclu-sion of regular part-time employees would be contrary to Board policyrelied on, inter alia. Sears. Roebuck and Co., 172 NLRB 1266 (1968);Sears. Roebuck and Co., 191 NLRB 398 (1971); Purity Supreme. Inc., 197NLRB 915 (1972); and United States Steel Corporation, 192 NLRB 58(1971). These cases however, involved contested units rather than, ashere, a stipulated unit.We find that Illinois Valley Community Hospital. 249 NLRB 410 (1980),relied on by the Hearing Officer, is inapposite There the Board declinedto give effect to the parties' agreement which, unlike here, would haveresulted in prima facie members of the bargaining unit, who admittedlywere in a classification included in the unit, being ineligible.162 TIFFIN ENTERPRISE, INC.ORDERIt is hereby ordered that the challenges to theballots of Steven Moomaw, Joean Hayman, RonaldGowan, Cassandra Breighner, Ann Van Buskirk,Shirley Woodard, Elaine Kimmet, Mark Runion,Daryl Allgyre, Anthony Cardwell, Peter Seigle,Jim Clayburn, Betsy Shaw, Corrine Gillum, FannieBuskirk, and Denise Lynch, and that the challengesto the ballots of Brenda Yoder, Laurel Twardzik,Susan Beidelschies, Ester Liebengood, KarenKnaup, Doug Reinhard, Sandra Biller, TheresaDistel, Marie Drown, Sheryl Krager, RhondaGray, Amy Mattson, Jean Snell, Donna Cox,Laurie Gillig, and Janet Reiter be, and they herebyare, sustained.IT IS IURTHIER ORDERI. D that the challenges tothe ballots of Carol Dentinger, Rose Mangus, Mar-jorie Shaw, Marsha Biller, Bonita Stahlsworth,Daisey Kirian, Curtis Lloyd, and MichaelMcGown be overruled, but that such ballots not beopened and counted.CERTIFICATION OF RESULTSIt is hereby certified that a majority of the validballots have not been cast for International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, and thatsaid labor organization is not the exclusive repre-sentative of all the employees in the unit herein in-volved within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.163